FLEMING, J.
I concur on the ground that appointment of appellate counsel in juvenile court proceedings under Welfare and Institutions Code section 600 is now implicitly authorized by rule 2511 of California Rules of Court, effective 1 July 1973, a rule adopted by the Judicial Council under its authority to make rules for court administration not inconsistent with statute. (Cal. Const., art. VI, § 6.) Payment for counsel appointed on such appeals may now be made from any funds appropriated for that purpose. (Pen. Code, § 1241.)
On August 21, 1974, the opinion was modified to read as printed above.

“In juvenile court proceedings in which the minor is found to be a person described by Section 600, 601, or 602 of the Welfare and Institutions Code . . . The juvenile court judge . . . shall advise ... the minor and, if present, his parent . . . of any right to appeal from such order, of the necessary steps and time for taking an appeal, and of the right of an indigent person to have counsel appointed by the reviewing court." (Italics added.)